Citation Nr: 1032898	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-37 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided by Central Florida Regional Hospital beyond the November 
7, 2003 date of stability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from November 1963 
to December 1965.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the VA Medical Center in Tampa, Florida 
that denied reimbursement of the Veteran's medical expenses 
incurred at the Central Florida Regional Hospital beyond November 
7, 2003.  The Board notes that certain expenses incurred on 
November 7, 2003 were approved for reimbursement.


FINDING OF FACT

The Veteran's condition stabilized on November 7, 2003.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical services 
incurred at Central Florida Regional Hospital beyond November 7, 
2003 have not been met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 
38 C.F.R. §§ 17.52, 17.54, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  

In this case, the VAMC advised the Veteran by an undated letter 
regarding the evidence VA would obtain and the evidence he was 
responsible for submitting.  The letter included a copy of 
relevant VCAA statutes.  Although this letter does not fully 
comply with VCAA requirements, such error is harmless.  In this 
regard, a September 2007 letter was sent to the private hospital, 
and a copy was also furnished to the Veteran.  This letter stated 
that the claim was being denied because the Veteran's medical 
condition had stabilized.  In addition, on his substantive 
appeal, the Veteran provided argument as to why his claim should 
be approved, to include an explanation as to why he was not 
transferred to a VA facility.  Thus, the Veteran had actual 
notice of what was needed to substantiate his claim.

The Veteran was an active participant in the claims process by 
submitting argument.  Thus, the Veteran was provided with a 
meaningful opportunity to participate in the claims process and 
has done so.  Any error in the sequence of events or content of 
the notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

To be eligible for reimbursement under the Millennium Act, a 
veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily 
organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-
related injury, the claimant has exhausted without 
success all claims and remedies reasonably available 
to the veteran or provider against a third party for 
payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party 
that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's 
liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

The record discloses service connection has not been established 
for any disability.

The Veteran was admitted to Central Florida Regional Hospital on 
November 7, 2003 with abdominal pain.  He related he woke up the 
previous day and started having upper abdominal discomfort.  A 
stat CT of the abdomen in the emergency room was conducted due to 
a history of previous abdominal aortic aneurysm.  The stat CT 
noted changes compatible with acute pancreatitis and a 3 cm 
infrarenal abdominal aortic aneurysm.  A history and physical on 
the day of admission noted his symptomatology improved during the 
initial emergency room stay and the Veteran said he did not have 
any abdominal pain when seen by the physician.  The assessment 
and plan revealed that because the Veteran had an abnormal 
electrocardiogram in the emergency room and he reported 
diaphoresis and dizziness, he was put on telemetry, cardiac 
monitoring, echocardiogram with Doppler.  A cardiology evaluation 
was requested because of the Veteran's risk factors.  Upon 
discharge from the emergency room his condition was considered 
stable.  During hospitalization he underwent an 
esophagogastroduodenoscopy and colonoscopy which were normal.  He 
was also evaluated by cardiology who determined that there was a 
low probability of any cardiology issues as the cause of his 
abdominal pain.  The Veteran was discharged on November 12, 2003.  
It was recommended that he have a stress test in an outpatient 
setting.

The regulatory prerequisite which precludes VA from allowing the 
Veteran's claim is 38 C.F.R. § 17.1002(d).  While the VAMC 
determined that the Veteran presented to the private hospital for 
an emergent medical condition, and authorized the claim for 
payment for services rendered on November 7, 2003, the record 
reflects that the Veteran's condition had stabilized as of 
November 7, 2003.  This was the determination of the Chief 
Medical Officer, and such opinion is supported by the findings on 
the emergency room report that at the time he was discharged from 
their care and admitted to the hospital, his condition was 
stable.  The Veteran does not contend that he was not stable for 
transfer, nor has any evidence been submitted suggesting 
otherwise.  Accordingly, the Board concludes that the criteria 
for reimbursement of unauthorized medical expenses under 38 
U.S.C.A. § 1725 and 38 C.F.R. § 17.1002 are not met.

The Board notes that effective October 10, 2008, the provisions 
of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. L. 
No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  In pertinent part, 
the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the 
payment or reimbursement by VA of private treatment mandatory as 
opposed to discretionary, if all of the pertinent criteria 
outlined above are otherwise satisfied.  Specifically, the word 
"shall" in both statutes was changed from the word "may."  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered (1) until 
such time as the veteran can be transferred safely to a VA 
facility or other Federal facility and such facility is capable 
of accepting such transfer; or . . . (2) until such time as a 
Department facility or other Federal facility accepts such 
transfer if: (A) at the time the veteran could have been 
transferred safely to a Department facility or other Federal 
facility, no Department facility or other Federal facility agreed 
to accept such transfer; and (B) the non-Department facility in 
which such medical care or services was furnished made and 
documented reasonable attempts to transfer the veteran to a 
Department facility or other Federal facility.  Id.

In this case, however, the hospital records reflect no attempt to 
contact the VAMC to implement a transfer.  Thus, the revised 
statutory provisions do not permit reimbursement either.
 
Although the Board is sympathetic to the Veteran and his claim, 
in the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the private 
medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) [payment of money from the [Federal] 
Treasury "must be authorized by a statute"].  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of non-VA medical services, on the basis 
of eligibility under 38 U.S.C.A. § 1725, payment or reimbursement 
of those services is not warranted.  Thus, the Veteran's claim 
must be denied.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred at Central Florida Regional Hospital beyond 
stabilization on November 7, 2003, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


